Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	The following is a non-final, First Office Action on the merits.  Claims 1-20 are pending.  
Claim Objections
2.	Claims 5 and 15 are objected to because of the following informalities: 
	Claim 5 recites: “the method of claim 5, wherein the template tax return is generated utilizing tax return strategies utilized by the selection of the plurality of clients”.   The Examiner notes since claim 4 recites “…. determine a selection of the plurality of clients….”, claim 5 must has been dependency of claim 4.  For the purpose of examination, the Examiner construes that claim 5 is dependency of claim 4 but not claim 5.   Appropriate correction is required.
	Claim 15 recites: “the system of claim 11, wherein the template tax return is generated utilizing tax return strategies utilized by the selection of the plurality of clients”.  However, in claim 11, there is no recitation regarding “a selection of the plurality of clients”.  Only claim 14 recites ““…. determine a selection of the plurality of clients….”.  Therefore, claim 15 must has been dependency of claim 14.  For the purpose of examination, the Examiner construes that claim 15 is dependency of claim 14 but not claim 11.   Appropriate correction is required.
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


3.	The claimed invention (Claims 1-20) are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) abstract idea including “Certain Methods of Organizing Human Activity”, which has been identified/found by the courts as abstract ideas in new 101 memos of the subject matter eligibility in here (https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) including 2019 Revised Patent Subject Matter Eligibility Guidance. This judicial exception is not integrated into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because It/they is/are recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications:
Independent claim 16 (Step 2A, Prong I): is directed to abstract of “Certain Methods of Organizing Human Activity”:
	Claim 16, limitations of “aggregate client data for a client from available sources to generate a client profile, determine a relevant tax return strategy based on the client data, create a template tax return based on the relevant tax return strategy, and populate the template tax return with the client data to generate the tax return for the client” fall within “Certain Methods of Organizing Human Activity” grouping of abstract idea because these steps mainly describe the concepts of commercial or legal interactions (relating to agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors; business relations); and managing personal behavior or relationships or interactions between people (including following rules or instructions).                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    
Independent claim 16, Step 2A (Prong II):  Accordingly, the claim recites an abstract idea(s) as pointed out above. This judicial exception(s) is/are not integrated into a practical application. In particular, the claim recites additional elements (i.e., a data platform, a processor for executing a set of instructions; a memory for storing the set of instructions, wherein the set of instructions are executed….., automatically) to perform abstract steps/limitations mentioned above. These additional element(s) in all of the steps/limitations is/are -recited at a high-level of generality such that it amounts no more than mere instructions to apply the judicial exception(s) using a generic computer components (i.e., a data platform, a processor for executing a set of instructions; a memory for storing the set of instructions, wherein the set of instructions are executed….., automatically).   Accordingly, these additional element(s) does/do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Further the limitation of “aggregating client data for a client ” via the data platform (a processor) is merely receiving information, which is considered as insignificantly extra solution activities; thus is not significantly more than the identified abstract idea.  Again, the claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components (i.e., a data platform, a processor for executing a set of instructions; a memory for storing the set of instructions, wherein the set of instructions are executed….., automatically) to perform the identified steps/limitations amounts to no more than mere instructions to apply the exception using a generic computer component.  For the above mentioned reasons, viewed the claim as a whole, the additional elements/additional steps/additional limitations individually and in combination do not integrate the identified abstract idea into a practical application.   Furthermore, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself.
Independent claim 16 (step 2B):  The additional underlined elements in claim 16 (i.e., a data platform, a processor for executing a set of instructions; a memory for storing the set of instructions, wherein the set of instructions are executed….., automatically) is/are recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications; thus it is not significantly more than the identified abstract idea. In other word, the additional underlined elements “i.e., a data platform, a processor for executing a set of instructions; a memory for storing the set of instructions, wherein the set of instructions are executed….., automatically” is/are amounts no more than mere instructions to apply the judicial exception(s) of steps/limitations mentioned above.  Further the limitation of “aggregating client data for a client ” via the data platform (a processor) is merely receiving information, which is considered as insignificantly extra solution activities; thus is not significantly more than the identified abstract idea.
When reevaluating the limitation of “aggregating client data for a client ” via the data platform (a processor) in step 2B here, the receiving information is also well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system.  The use of generic computer to receive information through an unspecified generic computer does not impose any meaningful limit on the computer implementation of the abstract idea.  According to MPEP 2106.05 (d), elements that the Courts have recognized as well-understood, routine, conventional activity in particular fields are e.g., "Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93”.  
Thus evidence has been provided to show these additional elements are well-understood, routine, conventional activity according to Berkheimer memo.  Therefore, for the above mentioned reasons, viewed as a whole, even in combination, the above steps/additional elements do not amount to significantly more/do not provide an inventive concept.  Furthermore, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself.
As per claims 1 and 11:  Alice Corp. also establishes that the same/similar analysis should be used for all categories of claims.  Therefore, a method claim 1, and a system claim 11 are also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same/similar reasons as claim 16.  The components (i.e., a plurality of electronic devices executing a data application, a data platform accessible by the plurality of electronic devices executing the data application through one or more networks, automatically) described in claims 1 and 11 add nothing of substance to the underlying abstract idea.  At best, the claim(s) are merely providing an environment to implement the identified abstract idea.    
Dependent claims 2-10, 12-15 and 17-20 are merely add further details of the abstract steps/elements recited in claims 1, 11 and 16 without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Further, in dependent claim 6, the additional element of “artificial intelligence” is merely used as a tool to implement the abstract idea of “review of tax return”, thus is not significantly more than the identified abstract idea.  Looking at the limitations as an ordered combinations adds nothing that is not already present when looking at the elements taken individually.   Furthermore, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself. Therefore, dependent claims 2-10, 12-15 and 17-20 are also non-statutory subject matter. 
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious before the effective filing day of the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claims 1, 4-5, 7, 11, 14-16, 18 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Morin et al; (US 10,943,309 B1), in view of Eftekhari et al; (US 8,204,805 B2):  
6.	Independent claims 1, 11 and 16:  Morin teaches a method and system for generating a tax return utilizing a data platform, comprising: 
aggregating client data (e.g., current user tax related data 118 in fig. 1 cl. 11 lines 50-67 through cl. 12 lines 1-9 and lines 30-49) for a client from available sources (e.g., from the user and from additional sources in fig. 1 cl. 11 lines 50-67 through cl. 12 lines 1-9 and lines 30-49) (part of step/limitation 1) {At least fig. 1 cl. 11 lines 50-67 through cl. 12 lines 1-9 and lines 30-49 in context with fig. 2 in cl. 19, block 202}  
determining a relevant tax return strategy (e.g., compared client data to a plurality of clients data to determine subset of clients with similar with the client) based on the client data (step/limitation 2) {At least fig. 2 in cl. 19 blocks 204, 206, 208 in context with fig. 1 cl. 15 lines 1-38 and cl. 19 lines 1-44.   Also see fig. 3 cl. 21 blocks 310, 312}; 
automatically creating a template (e.g., tax form(s) in cl. 13 lines 58-67 and cl. 14 lines 1-36, cl. 2 lines 52-67 through cl. 3 lines 1-11) tax return based on the relevant tax return strategy (step/limitation 3) {At least cl. 13 lines 58-67 through cl. 14 lines 1-36, cl. 2 lines 52-67 through cl. 3 lines 1-42 in context with fig. 2 in cl. 19-20, fig. 1 cl. 15 lines 1-38 and cl. 19 lines 1-44, and fig. 3 cl. 20-21};
populating the template (e.g., tax form(s) in cl. 13 lines 58-67 and cl. 14 lines 1-36, cl. 2 lines 52-67 through cl. 3 lines 1-11) tax return with the client data to generate the tax return for the client (step/limitation 4) {At least cl. 13 lines 58-67 through cl. 14 lines 1-36, cl. 2 lines 52-67 through cl. 3 lines 1-42}.
However, Morin does not explicitly teach the underlined features: aggregating client data for a client from available sources to generate a client profile (part of step/limitation 1).
Eftekhari aggregating client data (e.g., tax data items/tax data sources and user/client input data in fig. 2A cl. 12-13, fig. 2C cl. 16-17 and figs. 3A-3G cl. 18-21) for a client from available sources to generate a client profile (e.g., user profile/ taxpayer profile in at least cl. 6 lines 49-64, cl. 12 lines 17-29) {At least fig. 2A cl. 12-13, fig. 2C cl. 16-17 and figs. 3A-3G cl. 18-21 in context with cl. 6 lines 49-64, cl. 12 lines 17-29}.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify “aggregating client data for a client from available sources” of Morin to include “aggregating client data for a client from available sources to generate a client profile”, taught by Eftekhari.  One would be motivated to do this in order to do this since creating user profile/ client profile would enable the provider/tax preparer have access to useful user/client demographic data as well as provide them with insights on the user/client tax data, which would help them to prepare tax return for the user/client more efficiently, effectively and accurately. 
7.	Claims 4, 14 and 18:   The combination of Morin and Eftekhari teaches the claimed invention as in claims 1, 11 and 16.  The combination further teaches wherein determining a relevant tax return strategy further comprises comparing the client data to data for a plurality of clients to determine a selection of the plurality of clients most similar to the client {Morin: At least fig. 2 in cl. 19 blocks 204, 206, 208 in context with fig. 1 cl. 15 lines 1-38 and cl. 19 lines 1-44.   Also see fig. 3 cl. 21 blocks 310, 312}, wherein the template tax return is generated utilizing the data from tax returns of the selection of the plurality of clients {Morin: At least cl. 13 lines 58-67 through cl. 14 lines 1-36, cl. 2 lines 52-67 through cl. 3 lines 1-42 in context with fig. 1 cl. 15 lines 1-38, fig. 2 cl. 19 lines 50-67 through cl. 20 lines 1-8 and fig. 3 cl. 21 blocks 310, 312, 314 and 316}. 
8.	Claims 5 and 15:  The combination of Morin and Eftekhari teaches the claimed invention as in claims 4 and 14 (see objection above).  The combination further teaches wherein the template tax return is generated utilizing tax return strategies utilized by the selection of the plurality of clients {Morin: At least cl. 13 lines 58-67 through cl. 14 lines 1-36, cl. 2 lines 52-67 through cl. 3 lines 1-42 in context with fig. 1 cl. 15 lines 1-38, fig. 2 cl. 19 lines 50-67 through cl. 20 lines 1-8 and fig. 3 cl. 21 blocks 310, 312, 314 and 316}. 
9.	Claim 7:  The combination of Morin and Eftekhari teaches the claimed invention as in claim 1.  The combination further teaches wherein the tax return includes a federal tax return template (e.g., IRS form) and one or more state tax return templates (e.g., California form) {Eftekhari:  At least cl. 5 lines 45-63 in context with cl. 3 lines 56-65}. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify “the tax return” of the combination of Morin and Eftekhari to include “wherein the tax return includes a federal tax return template and one or more state tax return templates”, taught by Eftekhari.  One would be motivated to do this in order to prepare both federal and tax return for the client.  
10.	Claim 20:  The combination of Morin and Eftekhari teaches the claimed invention as in claim 16.  The combination further teaches wherein the template tax return is generated by
 combining tax return strategies utilized by the selection of the plurality of clients {Morin: {Morin: At least cl. 13 lines 58-67 through cl. 14 lines 1-36, cl. 2 lines 52-67 through cl. 3 lines 1-42 in context with fig. 1 cl. 15 lines 1-38, fig. 2 cl. 19 lines 50-67 through cl. 20 lines 1-8 and fig. 3 cl. 21 blocks 310, 312, 314 and 316}, and wherein the template tax return includes a federal tax return template and one or more state tax return templates {Eftekhari: At least cl. 5 lines 45-63 in context with cl. 3 lines 56-65}. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify “the tax return” of the combination of Morin and Eftekhari to include “wherein the tax return includes a federal tax return template and one or more state tax return templates”, taught by Eftekhari.  One would be motivated to do this in order to prepare both federal and tax return for the client.  
11.	Claims 2, 12 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Morin et al; (US 10,943,309 B1), in view of Eftekhari et al; (US 8,204,805 B2), and further in view of Baker et al; (US 2020/0394723 A1): 
12.	Claims 2, 12 and 17:  The combination of Morin and Eftekhari teaches the claimed invention as in claims 1, 11 and 16.  The combination further teaches wherein the aggregating comprises importing the client data from available sources {Morin: At least fig. 1 cl. 11 lines 50-67 through cl. 12 lines 1-9 and lines 30-49 in context with fig. 2 in cl. 19, block 202}, and also {Eftekhari: At least fig. 2A cl. 12-13, fig. 2C cl. 16-17 and figs. 3A-3G cl. 18-21 in context with cl. 6 lines 49-64, cl. 12 lines 17-29}.
	However, the combination does not explicitly teach the underlined features: “wherein the aggregating comprises importing the client data from available sources, wherein the available sources include at least accounting software.”
	Baker teaches importing the client data from available sources, wherein available sources include at least accounting software {At least para 0055}.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify “wherein the aggregating comprises importing the client data from available sources” of the combination of Morin and Eftekhari to include “importing the client data from available sources, wherein available sources include at least accounting software”, taught by Baker.  One would be motivated to do this in order to enrich the sources, where the information/data of the client/user is received from.  This in turn would enable the system to prepare tax return for the user/ client more effectively.
13.	Claims 3 and 13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Morin et al; (US 10,943,309 B1), in view of Eftekhari et al; (US 8,204,805 B2), and further in view of Unsal et al; (US 2018/0121337 A1):
14.	Claims 3 and 13:   The combination of Morin and Eftekhari teaches the claimed invention as in claims 1 and 11.  The combination does not explicitly teach the underlined features: “filtering the client data to remove sensitive data”.
	Unsal teaches a general concept of filtering client data/user data to remove sensitive data {At least paras 0019, 0050}.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify “the client data” of the combination of Morin and Eftekhari to include “filtering client data/user data to remove sensitive data”, taught by Unsal.  One would be motivated to do this in order to protect user privacy and/or to not violate privacy concerns of the users/clients.
15.	Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over Morin et al; (US 10,943,309 B1), in view of Eftekhari et al; (US 8,204,805 B2), and further in view of Ghosh et al; (US 2018/0040073 A1): 
16.	Claim 6:  The combination of Morin and Eftekhari teaches the claimed invention as in claim 1.  The combination further teaches electronically filing the tax return from the data platform {Eftekhari: At least fig. 1 cl. 5 lines 44-63 and cl. 17 lines 60-64}.
	However, the combination does not explicitly teach the underlined features “performing an artificial intelligence review of the tax return”.
	Ghosh teaches performing an artificial intelligence (e.g., neural network in para 0062) review of tax return {At least fig. 6 para 0062, Steps 610, 620 and 630}.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify “the tax return” of the combination of Morin and Eftekhari to include “performing an artificial intelligence review of tax return”, taught by Ghosh.  One would be motivated to do this in order to inspect the tax return more efficiently. 
17.	Claim 8 is rejected under 35 U.S.C. 103(a) as being unpatentable over Morin et al; (US 10,943,309 B1), in view of Eftekhari et al; (US 8,204,805 B2), and further in view of Rajsky; (US 2014/0214636 A1):
18.	Claim 8:    The combination of Morin and Eftekhari teaches the claimed invention as in claim 1.   The combination does not explicitly teach the underlined features: “communicating the tax return to one or more professionals for review”.
	Rajsky teaches a general concept of communicating tax return to one or more professionals for review {At least Abstract, para 0073}.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify “the tax return” of the combination of Morin and Eftekhari to include “communicating tax return to one or more professionals for review”, taught by Rajsky.  One would be motivated to do this to ensure all the tax return data/information is accurate.  
19.	Claims 9-10 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Morin et al; (US 10,943,309 B1), in view of Eftekhari et al; (US 8,204,805 B2), and further in view of Cooley; (US 2020/0236091 A1):
20.	Claims 9 and 19:  The combination of Morin and Eftekhari teaches the claimed invention as in claims 1 and 16.  The combination further teaches obtaining data and the client data utilizing the data platform {Morin: At least fig. 1 cl. 11 lines 50-67, cl. 12 lines 1-67, cl. 13 lines 1-57}.  
	However, the combination of Morin and Eftekhari does not explicitly teach the underlined features: “tokenizing the data and the client data into one or more tokens for utilization.”
	Cooley teaches a general concept of tokenizing a plurality of data into one or more tokens for utilization {AT least paras 0020, 0021, 0024, claims 2, 11}.
	 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify “the data and the client data” of the combination of Morin and Eftekhari to include “tokenizing a plurality of data into one or more tokens for utilization”, taught by Cooley.  One would be motivated to do this in order to lower security risk, and smaller audit scope, resulting in lower compliance costs and a reduction regulatory data handling requirements.  
21.	Claims 10:     The combination of Morin, Eftekhari and Cooley teaches the claimed invention as in claim 9.  The combination of Morin and Cooley further teaches the data and the client data are utilized to form the tax return {Morin: At least cl. 13 lines 31-67 through cl. 14 lines 1-36, cl. 2 lines 52-67 through cl. 3 lines 1-42 in context with fig. 2 in cl. 19-20, fig. 1 cl. 15 lines 1-38 and cl. 19 lines 1-44, and fig. 3 cl. 20-21}; and also {Eftekhari:  At least figs 2A, 2B and 2C, 3A in cl. 12-18}.
	The combination of Morin and Cooley does not explicitly teach the underlined features “wherein the one or more tokens are utilized to form the tax return”.  However, as indicated above, Cooley teaches tokenizing a plurality of data into one or more tokens for utilization {AT least paras 0020, 0021, 0024, claims 2, 11}.
	 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify “the data and the client data are utilized to form the tax return” of the combination of Morin and Eftekhari to include “tokenizing a plurality of data into one or more tokens for utilization”, taught by Cooley so that the combination of Morin, Eftekhari and Cooley would yield “wherein the one or more tokens are utilized to form the tax return”.  One would be motivated to do this in order to lower security risk, and smaller audit scope, resulting in lower compliance costs and a reduction regulatory data handling requirements.
Prior Art that is pertinent to Applicant’s disclosure
22.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Engstrom et al; (US 2017/0243143 A1); wherein teaches aggregating client data; determining a relevant tax return strategy based on the client data; automatically creating a template/form tax return strategy and populating the template/form tax return with the client data to generate the tax return for the client at least in {paras 0027-0028, 0034-0035, 0038-0045, fig. 2 paras 0047-0054, fig. 3 paras 0055-0059.  Also see figs. 6-7 and 8A, 8B, 8C and 8D}. Further, see additional references cited in PTO-892.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuy Nguyen whose telephone number is 571-272-4585.  The examiner can normally be reached on Mon-Fri, 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The FAX number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 1866-217-9197 (toll-free).
/THUY N NGUYEN/Examiner, Art Unit 3681